DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/24/2022 have been entered.  In the amendment, the specification has been amended.  Claim 16 has been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 5/27/2022, have been addressed. 

Allowable Subject Matter
Claims 1-7 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a detecting system for detecting distant objects, the system comprising: a light source configured to emit light pulses towards a distant object, said light pulses being polarized at a predefined polarization angle; a detector configured to detect at least a portion of said light pulses reflected from the distant objects; at least one linear polarizer configured for polarizing light at said polarization angle and being so disposed with respect to the detector such that the light reaching said detector passes through the linear polarizer and is polarized at said polarization angle; and, a controller configured to selectively determine said polarization angle, in response to saturation of said detector, and to selectively change the polarization angle of said light pulses and said linear polarizer.
Independent claim 15 recites a method for detecting distant objects, the method comprising: transmitting light pulses from a light source towards a distant object, said light pulses being polarized at a predefined polarization angle; detecting with a detector at least a portion of said light pulses reflected from the distant objects; filtering light entering said detector with at least one linear polarizer configured for polarizing said light at said polarization angle; and changing said polarization angle thereof and in response to saturation of said detector.
Independent claim 16 recites a detecting system for detecting distant objects, the system comprising: a first light source configured to emit light pulses towards a distant object, said light pulses being polarized at a first polarization angle; a detector configured to detect at least a portion of said light pulses reflected from the distant objects; at least one first linear polarizer configured for polarizing light at said first polarization angle and being so disposed with respect to the detector such that the light reaching said detector passes through the first linear polarizer and is polarized at said first polarization angle; a second light source configured to emit light pulses polarized at a second polarization angle, wherein a difference between the first polarization angle and the second polarization angle of the second light source is 90°; a second linear polarizer configured for polarizing light at said second polarization angle and being so disposed with respect to the detector such that the light reaching said detector passes through the second linear polarizer and is polarized at said second polarization angle; and a controller configured to activate said second light source in response to saturation of said detector.
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 15, and as recited in combination in independent claim 16 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, O’Meara (US 4,011,445), teaches 
a detecting system for detecting distant objects, the system comprising: a light source configured to emit light pulses towards a distant object, said light pulses are being polarized at a predefined polarization angle; a detector configured to detect at least a portion of said light pulses reflected from the distant objects; and, at least one linear polarizer configured for polarizing light at said polarization angle and being so disposed with respect to the detector such that the light reaching said detector passes through the linear polarizer and is polarized at said polarization angle 
and 
a method for detecting distant objects, the method comprising: transmitting light pulses from a light source towards a distant object, said light pulses are being polarized at a predefined polarization angle; detecting with a detector at least a portion of said light pulses reflected from the distant objects; and, filtering light entering said detector with at least one linear polarizer configured for polarizing said light at said polarization angle
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 15, and as recited in combination in independent claim 16. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645